Exhibit 10.1
TELETECH HOLDINGS, INC.
RESTRICTED STOCK UNIT AGREEMENT
(Time-in-Service Vesting)
     THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is entered into
between TELETECH HOLDINGS, INC., a Delaware corporation (“TeleTech”), and
                     (“Grantee”), as of                      (the “Grant Date”).
In consideration of the mutual promises and covenants made herein, the parties
hereby agree as follows:
     1. Grant of RSUs. Subject to the terms and conditions of the TeleTech
Holdings, Inc. 1999 Stock Option Plan, as amended (the “Plan”), a copy of which
is attached hereto and incorporated herein by this reference, TeleTech grants to
Grantee                      RSUs (the “Award”).
     2.
          (a) Rights Upon Termination of Employment. If Grantee ceases to be
employed by TeleTech or any of its subsidiaries or affiliates (collectively, the
“Subsidiaries”) for any reason other than (i) for “Cause” (as defined herein),
(ii) Grantee’s death, or (iii) Grantee’s mental, physical or emotional
disability or condition (a “Disability”), Grantee shall retain rights of
ownership to any then vested portion of the Award. Any unvested portion of the
Award shall be immediately cancelled.
          (b) Rights Upon Termination For Cause. If Grantee’s employment with
TeleTech and/or its Subsidiaries is terminated for Cause, the RSUs shall be
immediately cancelled.
          (c) Rights Upon Grantee’s Death or Disability. If Grantee’s employment
with TeleTech and/or its Subsidiaries is terminated as a result of Grantee’s
death or disability, Grantee shall retain any then vested portion of the Award.
Any unvested portion of the Award shall be immediately cancelled.
     3. Vesting.
          (a) The RSU Award shall vest in four equal annual installments (25%
per year) beginning on      ,      , as delineated in the table below:

          Vesting Schedule Vesting Date   Cumulative Percentage
[Date]
    25 %
[Date]
    50 %
[Date]
    75 %
[Date]
    100 %

-1-



--------------------------------------------------------------------------------



 



          (b) Grantee must be employed by TeleTech or any Subsidiary on any
Vesting Date in order to vest in the portion of the RSUs that vest on such
Vesting Date. No portion of the RSUs shall vest between Vesting Dates; if
Grantee ceases to be employed by TeleTech or any Subsidiary for any reason, then
any portion of the RSUs that is scheduled to vest on any Vesting Date after the
date Grantee’s employment is terminated automatically shall be forfeited as of
the termination of employment.
     3A. Vesting Following a Change in Control.
          (a) Accelerated Vesting. Notwithstanding the vesting schedule
contained in Section 3,
           (i) upon a Change in Control (as hereinafter defined), any unvested
Performance Vesting RSUs that vest in excess of 12 months from the effective
date of the Change of Control shall be treated as Time Vesting RSUs and together
with the Time Vesting RSUs shall be accelerated such that they shall vest on the
one year anniversary of the effective date of the Change of Control as follows:

  •   during the first year of employment – 0% of the unvested restricted shares
shall be accelerated     •   during the second year of employment – 20% of the
unvested restricted shares shall be accelerated     •   during the third year of
employment – 50% of the unvested restricted shares shall be accelerated     •  
during the fourth year of employment and thereafter – 100% of the unvested
restricted shares shall be accelerated.

Any Performance Vesting RSUs scheduled to vest within 12 months of the effective
date of the Change of Control shall continue to vest pursuant to the schedule
set forth in Section 3.
           (ii) if Grantee’s employment with TeleTech or any Subsidiary is
terminated within 12 months following a Change in Control, then the entire
amount of the Award shall become 100% vested as of Grantee’s Termination Date
(as defined herein); provided, however, that the accelerated vesting described
in the foregoing clause (ii) shall not apply if Grantee’s employment with
TeleTech is terminated (A) by Grantee for any reason other than for “Good
Reason” (as defined herein), or (B) by TeleTech for “Cause” (as defined herein).
          (b) Definition of “Change in Control”. For purposes of this Agreement,
“Change in Control” means the occurrence of any one of the following events:
           (i) any consolidation, merger or other similar transaction
(A) involving TeleTech, if TeleTech is not the continuing or surviving
corporation, or (B) which contemplates that all or substantially all of the
business and/or assets of TeleTech will be controlled by another corporation;

-2-



--------------------------------------------------------------------------------



 



          (ii) any sale, lease, exchange or transfer (in one transaction or
series of related transactions) of all or substantially all of the assets of
TeleTech (a “Disposition”); provided, however, that the foregoing shall not
apply to any Disposition to a corporation with respect to which, following such
Disposition, more than 51% of the combined voting power of the then outstanding
voting securities of such corporation is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of at least 51% of the then outstanding Common Stock
and/or other voting securities of TeleTech immediately prior to such
Disposition, in substantially the same proportion as their ownership immediately
prior to such Disposition;
          (iii) approval by the stockholders of TeleTech of any plan or proposal
for the liquidation or dissolution of TeleTech, unless such plan or proposal is
abandoned within 60 days following such approval;
          (iv) the acquisition by any “person” (as such term is used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended), or two
or more persons acting in concert, of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended)
of 51% or more of the outstanding shares of voting stock of TeleTech; provided,
however, that for purposes of the foregoing, “person” excludes Kenneth D.
Tuchman and his affiliates; provided, further that the foregoing shall exclude
any such acquisition (A) by any person made directly from TeleTech, (B) made by
TeleTech or any Subsidiary, or (C) made by an employee benefit plan (or related
trust) sponsored or maintained by TeleTech or any Subsidiary; or
          (v) if, during any period of 15 consecutive calendar months commencing
at any time on or after the Grant Date, those individuals (the “Continuing
Directors”) who either (A) were directors of TeleTech on the first day of each
such 15-month period, or (B) subsequently became directors of TeleTech and whose
actual election or initial nomination for election subsequent to that date was
approved by a majority of the Continuing Directors then on the board of
directors of TeleTech, cease to constitute a majority of the board of directors
of TeleTech.
          (c) Other Definitions. The following terms have the meanings ascribed
to them below:
               (i) “Cause” has the meaning given to such term, or to the term
“For Cause” or other similar phrase, in Grantee’s Employment Agreement with
TeleTech or any Subsidiary, if any; provided, however, that if at any time
Grantee’s employment with TeleTech or any Subsidiary is not governed by an
employment agreement or if such employment agreement does not define “Cause,”
then the term “Cause” shall have the meaning given to such term in the Plan.
               (ii) “Termination Date” means the latest day on which Grantee is

-3-



--------------------------------------------------------------------------------



 



expected to report to work and is responsible for the performance of services to
or on behalf of TeleTech or any Subsidiary, notwithstanding that Grantee may be
entitled to receive payments from TeleTech (e.g., for unused vacation or sick
time, severance payments, deferred compensation or otherwise) after such date;
and
          (iii) “Good Reason” means (A) any reduction in Grantee’s base salary;
provided that a reduction in Grantee’s base salary of 10% or less does not
constitute “Good Reason” if such reduction is effected in connection with a
reduction in compensation that is applicable generally to officers and senior
management of TeleTech; (B) Grantee’s responsibilities or areas of supervision
within TeleTech or its Subsidiaries are substantially reduced; or (C) Grantee’s
principal office is relocated outside the metropolitan area in which Grantee’s
office was located immediately prior to the Change in Control; provided,
however, that temporary assignments made for the good of TeleTech’s business
shall not constitute such a move of office location. In addition, no termination
of a Grantee’s employment shall be deemed to be for Good Reason unless (i)
Grantee provides the Company with written notice setting forth the specific
facts or circumstances constituting Good Reason within thirty (30) days after
the initial existence of the occurrence of such facts or circumstances,
(ii) TeleTech or the Subsidiary which employs Grantee has failed to cure such
facts or circumstances within thirty (30) days of its receipt of such written
notice, and (iii) the effective date of the termination for Good Reason occurs
no later than ninety (90) days after the initial existence of the facts or
circumstances constituting Good Reason.
     3C. Settlement of Vested RSUs. RSUs subject to an Award shall be settled
pursuant to the terms of the Plan as soon as reasonably practicable following
the vesting thereof, but in no event later than March 15 of the calendar year
following the calendar year in which the RSUs vest.
     4. RSUs Not Transferable and Subject to Certain Restrictions. The RSUs
subject to the Award may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, or pursuant
to a qualified domestic relations order as defined in Section 414(p) of the
Internal Revenue Code of 1986, as amended (the “Code”).
     5. Forfeiture If at any time during Grantee’s employment or at any time
during the 12 month period following termination of employment, a Forfeiture
Event (as defined below) occurs, then at the election of the Committee, (a) this
Agreement and all unvested RSUs granted hereunder shall terminate and
(b) Grantee shall return to the Company for cancellation all shares held by
Grantee plus pay the Company the amount of any proceeds received from the sale
of any shares to the extent such shares were issued pursuant to RSUs granted
under this Agreement that vested (i) during the 24 month period immediately
preceding the Forfeiture Event, or (ii) on the date of or at any time after such
Forfeiture Event. “Forfeiture Event” means the following: (i) conduct related to
Grantee’s employment for which criminal penalties may be sought; (ii) Grantee’s
commission of an act of fraud or intentional misrepresentation; (iii) Grantee’s
embezzlement or misappropriation or conversion of assets or opportunities of
TeleTech or any Subsidiary; (iv) Grantee’s breach of any the non-competition or
non-solicitation provisions; (v) Grantee’s disclosing or misusing any
confidential or proprietary information of TeleTech or any Subsidiary or
violation of any policy of the TeleTech or any Subsidiary or duty of
confidentiality; or (vi) any other material breach of the

-4-



--------------------------------------------------------------------------------



 



Code of Conduct or other appropriate and applicable policy of TeleTech or any
Subsidiary. The Committee, in its sole discretion, may waive at any time in
writing this forfeiture provision and release Employee from liability hereunder.
     5. Acceptance of Plan. Grantee hereby accepts and agrees to be bound by all
the terms and conditions of the Plan.
     6. No Right to Employment. Nothing herein contained shall confer upon
Grantee any right to continuation of employment by TeleTech or any Subsidiary,
or interfere with the right of TeleTech or any Subsidiary to terminate at any
time the employment of Grantee. Nothing contained herein shall confer any rights
upon Grantee as a stockholder of TeleTech, unless and until Grantee actually
receives shares of Common Stock.
     7. Adjustments. Subject to the sole discretion of the Board of Directors,
TeleTech may, with respect to any vested RSUs that have not been settled
pursuant to the Plan, make any adjustments necessary to prevent accretion, or to
protect against dilution, in the number and kind of shares that may be used to
settle vested RSUs in the event of a change in the corporate structure or shares
of TeleTech; provided, however, that no adjustment shall be made for the
issuance of preferred stock of TeleTech or the conversion of convertible
preferred stock of TeleTech. For purposes of this Section 7, a change in the
corporate structure or shares of TeleTech includes, without limitation, any
change resulting from a recapitalization, stock split, stock dividend,
consolidation, rights offering, spin-off, reorganization or liquidation, and any
transaction in which shares of Common Stock are changed into or exchanged for a
different number or kind of shares of stock or other securities of TeleTech or
another entity.
     8. No Other Rights. Grantee hereby acknowledges and agrees that, except as
set forth herein, no other representations or promises, either oral or written,
have been made by TeleTech, any Subsidiary or anyone acting on their behalf with
respect to Grantee’s rights under this Award, and Grantee hereby releases,
acquits and forever discharges TeleTech, the Subsidiaries and anyone acting on
their behalf of and from all claims, demands or causes of action whatsoever
relating to any such representations or promises and waives forever any claim,
demand or action against TeleTech, any Subsidiary or anyone acting on their
behalf with respect thereto.
     9. Confidentiality. GRANTEE AGREES NOT TO DISCLOSE, DIRECTLY OR INDIRECTLY,
TO ANY OTHER EMPLOYEE OF TELETECH AND TO KEEP CONFIDENTIAL ALL INFORMATION
RELATING TO ANY AWARDS GRANTED TO GRANTEE, PURSUANT TO THE PLAN OR OTHERWISE,
INCLUDING THE AMOUNT OF ANY SUCH AWARD AND THE RATE OF VESTING THEREOF; PROVIDED
THAT GRANTEE SHALL BE ENTITLED TO DISCLOSE SUCH INFORMATION TO SUCH OF GRANTEE’S
ADVISORS, REPRESENTATIVES OR AGENTS, OR TO SUCH OF TELETECH’S OFFICERS,
ADVISORS, REPRESENTATIVES OR AGENTS (INCLUDING LEGAL AND ACCOUNTING ADVISORS),
WHO HAVE A NEED TO KNOW SUCH INFORMATION FOR LEGITIMATE TAX, FINANCIAL PLANNING
OR OTHER SUCH PURPOSES.

-5-



--------------------------------------------------------------------------------



 



     10. Severability. Any provision of this Agreement (or portion thereof) that
is deemed invalid, illegal or unenforceable in any jurisdiction shall, as to
that jurisdiction and subject to this Section 10, be ineffective to the extent
of such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction.
     11. References. Capitalized terms not otherwise defined herein shall have
the same meaning ascribed to them in the Plan.
     12. Entire Agreement. This Agreement (including the Plan) constitutes the
entire agreement between the parties concerning the subject matter hereof and
supersedes all prior and contemporaneous agreements, oral or written, between
TeleTech and Grantee relating to Grantee’s entitlement to RSUs or similar
benefits, under the Plan or otherwise.
     13. Amendment. This Agreement may be amended and/or terminated at any time
by mutual written agreement of TeleTech and Grantee; provided, however that
TeleTech, in its sole discretion, may amend the definition of “Change in
Control” in Section 3A(b) from time to time without the consent of Grantee.
     14. Section 409A. This Restricted Stock Unit Agreement and the Award are
intended to be exempt from the provisions of Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, as providing for any payments to be made within the applicable
“short-term deferral” period (within the meaning of Section 1.409A-1(b)(4) of
the Department of Treasury regulations) following the lapse of a “substantial
risk of forfeiture” (within the meaning of Section 1.409A-1(d) of the Department
of Treasury regulations). Notwithstanding any provision of this Agreement to the
contrary, in the event that the Committee determines that the Award may be
subject to Section 409A of the Code, the Committee, in its sole discretion, may
adopt such amendments to this Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, from time to time, without the consent of
Grantee, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance and thereby avoid the application of penalty taxes under
Section 409A of the Code.
     15. No Third Party Beneficiary. Nothing in this Agreement, expressed or
implied, is intended to confer on any person other than Grantee and Grantee’s
respective successors and assigns expressly permitted herein, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
     16. Governing Law. The construction and operation of this Agreement are
governed by the laws of the State of Delaware (without regard to its conflict of
laws provisions).

-6-



--------------------------------------------------------------------------------



 



     Executed as of the date first written above.

                  TELETECH HOLDINGS, INC.    
 
           
 
  By:        
 
     
 
Name    
 
      Title    
 
           
 
                          Signature of                           (“Grantee”)    
 
           
 
                          Grantee’s Social Security Number    

-7-